NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JOHNNIE LAMBERT,                                 No. 11-16855

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00093-RCJ-
                                                 RAM
  v.

DANTE F. VACCA; et al.,                          MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                       Robert Jones, Chief Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Nevada state prisoner Johnnie Lambert appeals pro se from the district

court’s order denying his motion for reconsideration of its dismissal of his 42

U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying the motion for

reconsideration because Lambert failed to show grounds warranting

reconsideration of the court’s decision dismissing Lambert’s complaint on the

basis that it implicated state tort law causes of action rather than Eighth

Amendment deliberate indifference to serious medical needs. See id. at 1263

(setting forth grounds for reconsideration); see also Toguchi v. Chung, 391 F.3d

1051, 1057 (9th Cir. 2004) (negligence is insufficient to establish deliberate

indifference); Nat’l Ass’n for the Advancement of Psychoanalysis v. Cal. Bd. of

Psychology, 228 F.3d 1043, 1049 (9th Cir. 2000) (explaining “we may consider

facts contained in documents attached to the complaint” in determining whether

the complaint states a claim for relief).

      Lambert’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     11-16855